If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re THURMOND-WITHERSPOON, Minors.                                September 12, 2019

                                                                   No. 347401
                                                                   Oakland Circuit Court
                                                                   Family Division
                                                                   LC No. 15-831219-NA


Before: SWARTZLE, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

        The circuit court terminated respondent-father’s parental rights to his now 13 and 10-
year-old daughters based on his failure to visit, contact, or support them, even after he was
placed on notice that his parental rights were in jeopardy. On appeal, respondent contends that
the Department of Health and Human Services (DHHS) failed to properly serve him with notice
of the proceedings. He further challenges the evidence supporting the termination decision. We
discern no error and affirm.

                                       I. BACKGROUND

       Respondent’s daughters—NT and AT—have been in the care of their mother since their
birth. Respondent and the children’s mother separated when the children were five and two. He
went on to have three other children with two other women and moved from Pontiac to Jackson.
Respondent claims that he exercised frequent parenting time with his daughters and kept in
contact through Facebook. The children’s mother, however, asserted that respondent had seen
his daughters approximately twice since the separation. Respondent also had not consistently
made child support payments, amassing an arrearage of over $20,000.

       The current child protective proceedings arose because the children’s mother had married
a man who physically abused her, her daughters, and the young son they shared. The DHHS
successfully petitioned for the termination of that man’s parental rights to his son. The children
and their mother moved in with the maternal grandmother and the DHHS provided mother
services. Respondent was in the Macomb County Jail at the time serving a sentence for failure to
support. A DHHS caseworker visited respondent in the jail, notified respondent of the
proceedings, and provided her contact information. Respondent advised the caseworker that she
could contact him through his grandmother upon his release. On the day of respondent’s release,


                                               -1-
respondent made a surprise visit to the children’s home. According to the children’s mother,
respondent only wanted to use the telephone and did not see his daughters. At that time, the
mother told respondent that he had done “something . . . wrong, that [he] was being investigated,
and that [the DHHS was] trying to take [his] rights away.”

        Despite his knowledge of the child protective proceedings, awareness that he was in
danger of losing his parental rights, access to the caseworker’s contact information, and
presentation of his grandmother’s contact information to the agency, respondent travelled to
Jackson to live with the mother of his youngest children without ever contacting or updating the
DHHS. Respondent’s assigned counsel did not know how to reach him. And although the
children’s mother knew what city respondent was in, she had no contact information for him and
did not know his girlfriend’s last name. The caseworker searched for respondent in the Oakland
and Macomb County Jails and sent letters to his recently known addresses. The caseworker
secured respondent’s alleged phone number from his mother and left several text and voice
messages, but never received a return call. Respondent’s mother indicated that she had not seen
NT and AT in approximately two years and believed her son had not either. The worker spoke
to respondent’s grandmother, who claimed she did not know respondent’s whereabouts. The
worker even searched the White Pages, the Michigan Statewide Automated Child Welfare
Information System, the Michigan Bridge card system, Secretary of State records, the Friend of
the Court, and Facebook, but could not locate respondent. Ultimately, the circuit court allowed
the DHHS to serve respondent by publication. The court also ordered respondent to participate
in reunification services despite his absence.

         The circuit court took jurisdiction over the children based on respondent’s absence and
failure to pay child support. After continued failed attempts to locate respondent, the court
authorized a supplemental petition seeking termination of respondent’s parental rights.
Following amendment, the DHHS sought termination under MCL 712A.19b(3)(a)(ii), (c)(i) and
(ii), (g), and (j).

        By the time of the November 19, 2018 termination hearing, the DHHS had located
respondent because he was in the Oakland County Jail for failure to pay child support and had
pending charges in Washtenaw County on human trafficking and criminal sexual conduct
charges. The termination hearing was therefore respondent’s first appearance in the proceedings.
Respondent took the stand and insisted that he had been present in his children’s lives. He
further asserted that his outstanding warrants for failure to pay child support prevented him from
securing employment, compounding his financial obligations. The court subsequently
terminated respondent’s parental rights on various grounds cited in the amended supplemental
petition.

       Respondent now appeals.

                                          II. SERVICE

       Respondent first contends that the court lacked personal jurisdiction over him because it
permitted alternative service in violation of MCL 712A.12 and MCL 712A.13. We review de
novo jurisdictional and statutory interpretation issues. In re SZ, 262 Mich App 560, 564; 686


                                               -2-
NW2d 520 (2004). We review for clear error the circuit court’s underlying factual findings. See
In re Adair, 191 Mich App 710, 714; 478 NW2d 667 (1991).

        MCL 712A.12 provides that, after a petition has been filed, notice of the petition and of
the time and place appointed for the hearing must be completed by personal service to the parent
or guardian before the hearing. Failure to comply with this statutory requirement is “fatal to the
jurisdiction” of the court. In re Brown, 149 Mich App 529, 535; 386 NW2d 577 (1986).
However, MCL 712A.13 provides an exception to this rule. Specifically, “if the judge is
satisfied that it is impracticable to serve personally such summons or the notice provided for in
[MCL 712A.12], he may order service by registered mail addressed to their last known
addresses, or by publication thereof, or both, as he may direct.”

        The record is more than adequate to support that personal service was impracticable in
this case. Respondent claims that he should have been easy to locate as he was living with the
mother of his youngest two children in Jackson. However, respondent’s own relatives did not
know he was living there. The caseworker searched several government-maintained databases
and social media in her efforts to track down respondent, in addition to calling all known phone
numbers and sending letters to recently known addresses. The caseworker went above and
beyond the call of duty before asking to employ substitute service. Accordingly, the circuit court
properly permitted service by publication under MCL 712A.13.

                                 III. STATUTORY GROUNDS

        Respondent further challenges the evidentiary support for the statutory grounds for
termination. Pursuant to MCL 712A.19b(3), a circuit court “may terminate a parent’s parental
rights to a child if the court finds, by clear and convincing evidence” that at least one statutory
ground has been proven by the DHHS. MCR 3.977(A)(3); In re Trejo, 462 Mich 341, 350; 612
NW2d 407 (2000). The court’s termination decision followed the filing of an amended
supplemental petition. When termination is sought in a supplemental petition based on new
grounds, the DHHS must present legally admissible evidence in support. In re DMK, 289 Mich
App 246, 258; 796 NW2d 129 (2010). We review for clear error a circuit court’s factual finding
that a statutory termination ground has been established. Rood, 483 Mich at 90-91. “A finding
of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” In re Moss, 301 Mich App 76, 80; 836 NW2d 182 (2013) (cleaned up).1 “Clear
error signifies a decision that strikes us as more than just maybe or probably wrong.” In re
Williams, 286 Mich App 253, 271; 779 NW2d 286 (2009).




1
  This opinion uses the new parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that nonsubstantive clutter such as
brackets, alterations, internal quotation marks, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                                -3-
         The circuit court terminated respondent’s parental rights under MCL 712A.19b(3)(a)(ii),
(c)(i), (g), and (j), which provide:

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

               (a) The child has been deserted under any of the following circumstances:

                                               * * *

              (ii) The child’s parent has deserted the child for 91 or more days and has
       not sought custody of the child during that period.

                                               * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                               * * *

                (g) The parent, although, in the court’s discretion, financially able to do
       so, fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within
       a reasonable time considering the child's age.

                                               * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

        The record evidence supports termination under factor (a)(ii). There was conflicting
evidence about respondent’s presence in NT’s and AT’s lives. Although respondent claimed that
he saw and contacted the subject children frequently, the children told the caseworker that they
rarely saw their father and had no bond with him. Respondent’s mother expressed that
respondent had not seen his daughters in more than two years. The children’s mother indicated
that respondent had seen his daughters only once or twice since their separation. Even after
learning of the child protective proceedings, the children’s mother asserted, respondent made a
surprise visit to her home to use the telephone, but took no time to see his children. “[U]nder the
clear error standard, regard shall be given to the special opportunity of the trial court to judge the

                                                 -4-
credibility of the witnesses who appeared before it.” Rood, 483 Mich at 112 (cleaned up). We
discern no ground to interfere with the lower court’s assessment that respondent abandoned NT
and AT for more than 91 days.

        However, factor (a)(ii) has a second component: that the parent has not sought custody
during the 91-day period. Respondent contends that this factor should not apply where the
children remained in the care of their custodial parent and the noncustodial parent was unaware
of the proceedings against him. However, the evidence demonstrates that respondent was aware
that his parental rights were in jeopardy. The caseworker visited respondent in the Macomb
County Jail, advised him of the proceedings, and provided her contact information. The
children’s mother claimed that she told respondent that he was being “investigated” in the child
protective proceeding and that his parental rights were at risk. Despite this notice, respondent
made no attempt to contact the caseworker or to participate in the proceedings. Moreover, there
is no exception in the statute or caselaw for noncustodial parent respondents whose children
remain with the custodial parent. The fact is that respondent did not seek custody of his children,
or even attempt to see them, during the year of this proceeding. Failure “to make any substantial
effort to communicate with [the child] or obtain assistance in regaining custody of [the child] for
a period well beyond the statutory period” constitutes grounds for termination under this factor.
In re TM, 245 Mich App 181, 194; 628 NW2d 570 (2001).

        Termination was also supportable under factor (c)(i). The conditions that led to
adjudication in relation to respondent were his failure to see the children for more than two
years, failure to make any plan for providing care and custody for the children after the
caseworker’s jailhouse visit but before the initial petition was filed against him, and failure to
provide child support for an extended period. These conditions continued to exist at the time of
the termination hearing and respondent demonstrated no ability to rectify them within a
reasonable time. First, as found by the court, respondent failed to contact his children throughout
these proceedings. Second, respondent still had no plan to provide proper care and custody for
his children. Respondent admitted that he had been homeless throughout the proceedings and
had no concrete plans for securing housing. Respondent was then facing serious felony charges
in Washtenaw County that had yet to be resolved, limiting his ability to take custody of his
children. Moreover, respondent had no plan to provide for his children financially. He was
aware of his outstanding child support debts for his five children and that several bench warrants
had been issued in this regard. However, respondent remained unemployed because, he claimed,
the bench warrants for nonsupport had made him unemployable. Respondent also claimed that
he was terminated from a prior job because the employer “felt bad for me” that more than half of
his paychecks were garnished for child support and health insurance for his children. On this
record, there is no evidence that respondent will be able to rectify any of the conditions that led
to adjudication.

        We question the propriety of terminating respondent’s parental rights under factors (g)
and (j) as there is no record indication that respondent was financially able to provide proper care
and custody for his children and as there is no indication that he has ever harmed any of his
children. Termination under MCL 712A.19b(3) need only be supported by one statutory factor,
however, and the DHHS established grounds for termination under two. As such, respondent is
not entitled to relief. See In re Powers, 244 Mich App 111, 118; 624 NW2d 472 (2000).


                                                -5-
                                     IV. BEST INTERESTS

         Respondent further argues that termination of his parental rights was not in the best
interests of NT and AT. “Once a statutory ground for termination has been proven, the trial
court must find that termination is in the child’s best interests before it can terminate parental
rights.” In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012), citing MCL
712A.19b(5). “[W]hether termination of parental rights is in the best interests of the child must
be proven by a preponderance of the evidence.” In re Moss, 301 Mich App 76, 90; 836 NW2d
182 (2013). The court should weigh all the evidence available to it in determining the child’s
best interests. Trejo, 462 Mich at 356-357. Relevant factors include “the child’s bond to the
parent, the parent’s parenting ability, [and] the child’s need for permanency, stability, and
finality. . . .” Olive/Metts, 297 Mich App at 41-42 (cleaned up). “The trial court may also
consider . . . the parent’s compliance with his or her case service plan, the parent’s visitation
history with the child, [and] the children’s well-being while in care. . . .” White, 303 Mich App
at 714. Ultimately, “the focus at the best-interest stage [is] on the child, not the parent.” Moss,
301 Mich App at 87.

        NT and AT reported to the caseworker that they had not seen their father for at least two
years and had no bond with him. Respondent did not visit the children during these proceedings,
nor did he participate in services or demonstrate any type of parenting ability. Respondent could
not provide the children with permanency or stability as he fluctuated between homelessness and
incarceration and remained unemployed. Respondent may have a personal desire to retain his
parental rights, but he cannot counter the evidence that termination was in the children’s best
interests.

       We affirm.



                                                            /s/ Brock A. Swartzle
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Michael J. Kelly




                                                -6-